Per Curiam.

This cause is before the court pursuant to an appeal as of right from the dismissal of appellant’s petition for a writ of habeas corpus by the Court of Appeals.
Appellant was convicted of forgery in the Court of Common Pleas of Hamilton County and was sentenced to a term of two to five years imprisonment on December 23, 1976. Appellant alleges that the sentencing court was without jurisdiction. He makes a number of allegations which revolve around a contention that the indictment failed to state essential elements of the crime. Appellant contends further that extradition from the state of New York was illegal.
The sufficiency of an indictment does not relate to the jurisdiction of the court to try the person for the crime for which he was convicted. The validity of an indictment, after conviction, must be raised by way of appeal from the judgment of conviction. Chapman v. Jago (1976), 48 Ohio St. 2d 51.
Appellant’s claim of illegal extradition does not state a claim in habeas corpus and will not void his conviction. Tomkalski v. Maxwell (1963), 175 Ohio St. 377.
The judgment of the Court of Appeals is affirmed.

Judgment affirmed:

Celebrezze, C. J., Herbert, W. Brown, P. Brown, Sweeney, Locher and Holmes. J J., concur.